<55,?057'01/03
CEWED\

N
MQNDAY, AususT17, 2015 MOFQRN\NALAPPEALS
AUGZG 2015

Mr. Abel Acosta, Clerk
Eourt of Eriminal Appeals

P.o. sex 12303, capital station _ A@@§A@@§QQ,U@W

Austin, TX 78711

RE: writ Applications, CEA Eause No's UR-B3,709-(01 and 02).
Trail Court No.'s 0416-02711-09-(H01 and HEZ)

Dear Mr. Acosta,

Early this morning (00:20 A.M.) l picked up from the prison legal mail room
two "white‘Eard" notices informing me that the Eourt of Criminal Bppeals had re-
ceived my two (2) 11.07 writ Application's from the 416th District Eourt on Aug.
7th, 2015. l believe this was an error on the 416th District Court's part.

I received on July 2Ath, 2015 a Memorandum and URDER from Judge Ehris Uldner of
the 416th District Court, telling me he was ordering affidavits to be filed by
August 20th (he had allowed 60 days, but my envelope was NOT mailed from the
Eourthouse until July 21st and l received it on July 24th, a full month after it
was signed by the Judge.). Judge 01dner had found four (h) points of error, con-
troverted previously unresolved issues that could in fact overturn my wrongful
conviction. I don't know why the Court forwarded my 11.07 Applications to your

Eourt without first finding the FACTS the Judge had already noted as unresolved.

Therefore, I am sending you a MOT10N and Suggestion's for the Honorable
Justices's of the Eourttof Eriminal Appeals to remand the mrit's (11.07'5) BACK
to Eollin Eounty and the 416th Eourt and to hold my Application's of Haheas Eorpus
11.07'3 in ABEYANCE until the previously indicated unresolved issues can be re-

solved.

Please FILE These papers with the EUURT, and bring them to the IMMEDIATE
attention of the Honorable Judges as this is a TIME SENSITIVE ISSUE.

Sincerely yours,

ps Eould you PLEASE send me a z

copy of this letter I am sending

you with a File Stamp for my

records? I am inclosing a copy Peter J Ellington, 019234

for you to return to me. ET Terrell Unit
1300 FM 655

Thank you & God Bless. Rosharon’ TX 77585

6 ‘i!

MDNDAY, AUGUST 17, 2015

Ir. Abel Acosta, Clark (:k??o, ` n
Bourt of Criminal Appeals by L€//

P.O. Box 12308, Cepitol Station
Austin, Tx 473711 ,

RE: writ Applications, CCA Cauee Non wR-B3,709-(01 end 32).
'Trail Court No.'e wb16-82711-09-(HC1 and HCZ)

._Dear~MrT;Acosta,
, y, .

. _ Early this morning (DB: 20 A. M. ) I picked up from the prison legal mail room /
eig£two "Hhite Bard" notices informdz% me that the Couro of Criminel Appeels bad rs~

g'“i ceivad my two (2) 11. 07 writ Applicatton's from the h16th District Court on Aug.
‘ 7th, 2015.1 believe his was an error on the h16th Diatrict Bourt's part.

l received on~§u§y~Zt #Y315 a Memorandum and 0RDER from Judge Chrie Dldner of
the h16th District Bourt; telling me he was ordering affidavits to be filed by
`August 28th (he had allowed 60 days, but my enveoope was NDT mailed from the
Courthouse until July 21st end I received it on July 24th, a full month after it
owes signed by the Judge.). Judge Oldner had found fgzrr (h) points of error, con-
tooverted previously unresolved issues that could in fact overturn my wrongful
conviction. I don't know why the Court forwarded my 11.07 Applications to your
Court without first finding the FAETS the Judga had already noted as unresolved.v

'4_ Therefore, I am sending you a MOT10N and Suggestion's for the Honorsble
justicas's of the Cour¢tof riminal Appeals remand the writ's (11. 07'e) BAEK
to Eollin County and the tmt Bourt and to &
11 .07‘s*&n ABEVANBE until the previously indicated unresolved issues can be re-

my Application's of Hebaas Cgrpuadwv@-

solved.

"j:':Please'FILE These papers with the CDURT, and bring them to the IMMEDIATE
attention of the Honorabla Judges as this is a TIME SENSITIVE ISSUE.

Sincerely yours,

   
  

pa Could you PLEASE send me s
copy of this letter I`am sending
you with e File Stamp for my

records? I am inclosing a copy ' Peter Joh llington, # B1923A
for you to return to me. CT Terrell Unit
1300 FM 655

Thank you & God Blesa. Rnshardn, TX 77533

EAUSE N0.'S wR-03-709-(01 AND 02)
TRIAL ET. No.'S w416-02711-09-(HE1 AND'HEZ)

Ex PARTE, § ,pnuRT nF ERIMINAL APPEALS
PETER JUHN ELLINGTUN §
(Applicant) §
§ AusTIN, TExAs

§

MBTIBN AND`SUBEESTIBN T0 THE EBURT of`ERIMINAl'APPEAES
T0 REMAND'BACK T0 THE TRIAL EUURT FOR THE RESDLUTIUN 0F
PREVIUUSLY EUNTUVERTED'ISSUES

T0 THE JUDBES 0F THE BDURT 0F ERIMINAL APPEALE:

_BUMES N0w, Peter John Ellington, Applicant Pra Se in the above
styled and numbered cause, who moves this Dourt of Eriminal Appeals
`to hold his Habeas Corpus Application in Abeyance and Remand to Trial
Eourt for the development of previously controverted facts.

I.
(a) 0n April 24th, 2015 Applicant filed (by mailbox rule) his two
Application's for writ of Habeas Eorpus (11.07'8) with the 416th
District Trial'Eourt. File Stamped on May-A, 2015.

(b) The Elark served the instant writ on the D.A. (State) on May
1ath, 2015.

(c) 0n May 16th, 2015 I (Applicant) realized I had accidently for-
gotten to include my "GRUUND FBUR" pages 12 & 13 with the writ Appli-
cations. I immediately prepared a MOT10N T0 AMMEND and included the
missing pages 12 & 13 Ground Fourv"Prosecutorial Misconduct", and
explained why l had not sent them in the original packages. Eopy

was sent to the State (Eollin Eounty DA). l was not able to send the
MOT10N and attached Eround Four because I was unable to get any post-

age Stamps until May 21st when I mailed it ( and filed it per mailbox

rule). The Court and DA received this within 72 hours of the DA recei_

_1_

ving the Instant writ from the Clerk's 0ffice.

(d) ' 0n June 2nd, 2015 the State_filed it's¢Response to my writ
Applicatiom; but ignored the "GRUUND FO0R" pages 12 and 13.l had asked
them to include and had filed a Motion for the same; n

(e) 0n June Bth, the same day l received the State's Response I
sent/filed by mailbox rule a Motion for NOTIEE and EXTENSIUN of TIME

to file a reply/traverse to the State's.Response-

\

(f) 0n 0une 16th, I filed a MUTIUN for lnterogatories.

(g) 0n Jume 24th, I filed my REPLVZTRAVERSE{jpjthe State's Rs-

sponse with Attached Exhibits PROVINE my claims in my writtApplications.
(h) 0n July 16th 2015 I filed a MUIIDN/for and EVIDENTARY Hearing.
(i) 0n 3uh€;24th, 2015 Judge Chris 01dner, 416th Judicial District

Eourt Signed and Filed a Memorandum and DRDER as to the finding of
previously unresolved issues of controverted allegations in my writ(s).
(SEE Attached EXHIBIT # 1); The 0RDER is for the submission of the
Affidavits from myself, my Eourt (Triall Lawyer, and the State. The

Judge gave 60 days + to comply, by August 20th, 2015. NOTE: The CUURT
owe

'did not mail my copy until the 21st day of and l received it

on ;IBELE/ZA, 2015 a FULL MONTH after it was 0RDERED!ZThat was a Friday.
guy 2_'|,20\§` `

(j). 0n MondayAI sent/filed a MOT10N and a Letter to Judge 01dner

and a second Motion asking for the additional 30 days he had meant

to give me in the 0riginal 0rder, making the Affidavits»due on Sept§

28th, 2015. And the Second Motion for an Evidantairy Hearing and the

Appointment of Counsel, per Art. 11.09 ECP. The First Motion was the

Notica of Appeal and Request for Extension of Time to File the

0rdered Affidavits. 5ee EXHIBlT"S 2a-e.

(k) 0n August 7th, 2015 the EDURT cf CRIMINAL APPEALS had now

12_

received my two (2) Application's for writ of Habeas_Corpus (11.07)
from the Trial Eourt.without the Trial Eourt‘s findings of their
own admitted previously controverted (four issues) facts that ll
had reaise in my Application. By the Judge's own 0RDER he had given
all parties to the 20th day of August to submit the Affidavits and"
actually in the interest of Justice and Fairness should have appro-
ved the MOT10N for EXTENSIUN of TIME and reset the deadline until the
20th of 5eptembery 2015, because of the ERRUR in NOTIFVINE me 30
days late. v

ll.

The Trial Court has not responded to any Request's or Motions
l have filed as a Pro 5a Applicant who is indigent, has lost all con-

tact with my family and my firends since being wrongfully convicted

for a crime that never happened and of which l AM INNUBENT 0F.

The Eourt DID NOT acknowledge my "GRUUND`FDUR" Prosecutorial
Misconduct" pages 12 & 13, and neither did the Btate in their Response
to my 11.07 Application's.

n My weply to the Btate's response seems to have fallen on deaf
ears, and more importantly; the District Eourt has now forwarded my
two writ Application’s to the ECA without,making the indicated as_per
0RDER, the resolution of the indicated unresolved controverted
issues of fact. n v

PRAYER
l PRAV that this Most Respected Eourt, the Honorable Judges
for the E.E.A. will APPRUVE this MOT10N & SUGGESTlUN to REMAND this
»back to the Trial Court for the resolution of the previously contro+
verted issues and extend the time until at least the 20th of Bept-

2015 to submit affidavits, if I can even do that by that date. l would'

_3_

pray that you would see how important an evidentary hearing is in
this particular case, and ensure in the intrest of justice and fair-
ness that l be granted an Evidentiary Hearing in Person, to CRUSS
examine my Attorney's (all threej of Record with out the ASSISTANCE
of the District Attorney, and with Appointment of Competent Eounsel
to assist in this matter. NOTE: I never had a TRIAL, l was coerced
into pleading guilty to get a 5 year deffered probation, and l did

not want to do even that. l paid my lawyer for a JURY»TRIAL, and she

refuesd to do that. I am in prison for life without parole basically
for a crime that NEVER TO0K PLACE.
Please HOLD my Application in ABEYANCE until the issues are

resolved.

Respectfully yours,
<

%} )7/)§/

Peter John Ellington #181923A
_ET Terrell Unit. ‘

1300 FM 655

.Rosharon, TX 77503

uNswURN DEBLARATIQN

I, Inmate Peter'John Ellington,'TDEJ;#1B1923M, Incarcerated in Brazoria
Eounty Texas, Declare under penalty of perjury that the above statements are true
and correct, to the best of my knowledge and belief.

P ter Jobg Ellington B/17/2015

EERTIFIEATE 0F SERVICE

Dcerhfythat a TRUE and 00RREOT carbon Eopy of the foregoing
Motion & Suggestion has been sent to the Collin Eounty District
Attorney by placing same in the Prison 05 MAIL BUX on this 17th day
of August, 2015 PDSTAGE T0 PE PROVIDED BY LAw'LIBRARY INDIGENT MAIL

PER TDcJ PUL;BY for INDIGENT Pris@ners.
1 ‘ Bv: célz\ 0“4~

-P ter 3 n Ellington, HUHD
le

EAUSE N0.'sin-03-709-(01 and.02)

Ex PARTE b § cuuRT uF cRIM;NAL APPEALS
PETER JQHN ELLINGTUN §
Appllca"t ' § AusTIN=TEXAs
§
__QBQ§§_i
EAME BEFDRE This Court on the v”v .Day of , 2015, The

Pro Se Motion and Euggestion to Remand to the Trial Eourt Applicant‘s

11.07 Application of writ of Habeas Corpus in both styled and Numbered

Causes above this Eourt hereby 0RDERS:

 

That the Applications for 11.07 be remanded back to the

Trial Eourt to resolve the previously indicated issues

of previously controverted issues.
GRANTED_ _ DENIED

That Applicant will have until September 20th, 2015 to submit
Affidavits to support his claims of Ineffective Assistance
of Counsel.'

`cRANTED ' DENIED

That an Evidentary Hearing is indicated in this case to
allow the facts and truth to be made fact in the record
and to allow for the Applicant to have a fair and just

hearing to develop this record-in the intrest of JUSTIEE.
GRANTED ' _ DEN:ED

By the Bourt

 

Proprosed 0RDER Judge Presiding

7 §/ //~i")m)l€d 1
10 M//Zl) )!S/ l€€€\di m M‘UQ

ifr ,7/24) § @/O'Qm

In The 416"' Ju:dicial District Court, fZ~/¢

Collin County, Texas
Honorable Chrl°s 01dner, Presidi_ng

Cause Nos. W4I6-82711-09(HC)

 

___-_____~__

Ex Parte Peter John Ellington

 

 

Memorandum

. The Court, having received the Application for a Writ of Habeas Corpus and the
State’s response, makes the following findiag:

A controverted, previously unresolved issue exists as to the allegations
contained in the application, to wit:

' l. Ground Three: Ineii`ective assistance of counsel., Speci£cally;

a.

b`.

C.

d.

Alleged failure to “explain anything” concerning pleas,
prison, parole [sic];

Alleged “promise” to applicant that he would receive
probation, or no more than`iive years;

Alleged “overbearing my will” of applicant and forcing
him to “lie to the Court” by pleading guilty;

Alleged refusal to take case to trial.

The State and the applicant are ORDERED to submit affidavits responsive to
these issues on or before the 28“' day of August, 2015. The applicant’ s trial anomey is
ORDERED to submit an aHidavit responsive to this issue on or before the 28111 day of
August, 2015. The Court will also review and consider the Reporter’ s Record ii'om the

open plea.

Signed the 24th day of June, 2015. W

Judge Presiding

 

-“ _ EO< 141 S'TV 39

M EDdO

 

TO: Honorable Presiding Judge of the 4lbth Judicial District Court of
Collin County, State of Texas

RE:HABEAS CORPUS #:W416-827ll-O9(HC)

SUBJECT(S): l)APPEAL/REQUEST as to Extension or Time to File Attidavits
Z)MOTION for the Appointment/Recruitment of "Counsel".

Dear Honorable Judge,
How can I Cross Examine a Piece Of Paper,,Or Even have

an Opportunity to Give My Rebuttal to it. l have included numerous Exhibits
7in Ddeument Form as to What Transpired Between My Attorney and I. But there
is TESTIMONY available should she DISPUTE My Ground as to Ineffective Assis-
tance of Counsel. That is why I filed for an EVIDENTIARY HEARING,which is

provided for in the Article ll.O7 C.CRIM.PROC Procedures by the Fact Finder
Judge. I Respectiully Request that your allow me an EVIDENTIARY HEARING with

My Appearance being handled by a Standard Bench Warrant.

Additionally,Please take note ot the APPEAL/REQUEST
that I just filed. I just got your ORDER on July 24th,2015=A Friday. For me
to be able to do what you have instructed I really NEED all the Time that you
intended me to have. Why the District Clerk's Office SAT on the ORDER for a
Month/is beyond my comprehension,when the Judge was ORDERING a Time Limit to
Do Something. I know TEX.R;APP.PROC 29.5 allows the COURT to Withdraw and
ReisseeetheaORDER being complained about in the Appeal.l have enclosed with
the APPEAL/REQUEST a Proposed Order to Quickly and Easily resolve this issue§

I have also submitted a MOTION for the Assistance of
Counsel as : a)Provided for in the Article ll. 49 Lanquage and/or b)As the
Court would deem appropriate. Can you please RULE on the Submitted MOTIONS/i
REQUESTS and Ensure that the District Clerk's Office Mails them back to me \
in a Timely Manner? ' v `\
Thank You for Your Time and Attention to these Matters
Res ectfull Submitted By
*EZUCCe/;:z¢1300 F. M. 655 Brazoria
ROSHARON , EXAS 77%%e

melvin '7/22//§”

\

CC:API*

WW©/v“a@

TO:COLLIN COUNTY DISTRICT CLERK'S OFFICE
ATTN:COURT CLERK for the 4l6th JUDICIAL DISTRICT COURT

RE:HABEAS CASE #: W4lb-827ll-09(HC)

S B E :
U J CT(S) 2 FILING_ l) NU.I‘ICE OF APPEAL and REQUEST FOR EXTENSION OF TIME TO FILE
2) MOTION,PURSUANT TO ARTICLE 11.49-TEXAS CODE OF CRIMINAL
PMXEUIU}FUZTM§ AHKENWENP/ MKDUFDENT(D'"GIMBEH'TO
"OPEN"£IMH"CONCUIEW The NNIDENTFJHIDITRIALIIMHF{HABEAS
GIEUS
GREETINGS/

Enclosed Please Find the TIME SENSITIVE Pleading as Described

Above. _ .T#EM
Can you please FILE TMEM and Bring Them To The Court's Attention as

Soon as Possible for its Ruling and Action.

Thank You for Your Time and Attention to these Matters

Res ecttull Submitted By

/
7/2¥//;,
P ter Jonn Eili gten,Pro Se

7,C_,'l‘.'l‘ERRELL UNITH/-#1819234
1300 F.M.b§b (Brazoria Co)
ROSHARON , TEXAS 77583

}’"w;/(l/o)< Rv Le l
MMA» 7127/){

   

\

 
 

CC:File Copy

ama/rat

W416-827ll-O9(HC)

§ IN.THE DISTRICT coURT oF
EX PARTE PETER JOHN ELLINGTON § COLLIN COUNTY,TEXAS
§ 416th JUDICIAL DISTRICT
_____________________________________ _§______________________________________
0 R D E R

HAVING COME to the Attention Ot ThiS Court the APPLICANT'S PrO Se NOTKE
OF APPEAL and REQUEST FOR EXTENSION OF TIME 'IO FILE and Prev;i_OuS Filed MOTION FOR

AN EVIDENTIARY HEARING,ThiS Court Her_eby ORDERS:

 

 

135 ' THAT THE AMENDED DATE TO HAVE AFFIDABIT(S) FILED I§%¥§§g§§;éth,ZOl§

That an EVIDENTIARY HEARING is Scheduled for the DATE OF
ZOlb,with the APPLICANT to Appear by Standard Bench Warrant/To Be Issued

7 Days before the HEARING DATE to Ensure His Appearance.

That The APPLICANTS Request for an EXTENSION OF TIME TO FILE is DENIED
and the APPLICANT should proceed in accordance with the Texas Rules of
Appellate Procedure.

BY THE CoURT

 

JUDGE-PRESIDING

Propesed Order

..|

gwin/fan

HABEAS cAsE #= w416-82711-09(Hc)

§ IN THE DISTRICT COURT OF
EX PARTE PETER JOHN ELLINGTON § COLLIN COUNTY,TEXAS
§ 416th JUDICIAL DISTRICT

PETER JOHN ELLINGTON the APPLICANT -EPrO Se)/GiveS NOTICE OF APPEAL,
Pursuant to TEX.R.APP.P. 26.2(a)(l),ln Which He APPEALS the Trial Court's
ORDER of 6/24/15 Requiring Him to Submit Affidavits by August 23th,2015-as

to Justify the Ground in His Habeas Corpus Application. .
4 In Addition To or
l_lint.r_Aila APPL1CANT requestslthat the DUE DATEMWbelE§tepaagu;£ggy§;ggyggl§
t09/29/2015,by virtue of the FACT that he Did Not¢RécEIvE the oRDER until
July 24th,2015-and it was Post Marked as MAILED to Him on July let,2015.
((See EXHIBIT l-ORDER,,and EXHIBIT 2-THE ENVELOPE IT WAS MAIL ED.))
l Although
-the ORDER issued from the Trial Court was SIGNED June 24th,2015,APPLICANT

did not Receive the ORDER until July 24th,2015-See:TEX.R.APP.P. 452(a)(l)

WHEREFORE PREMISES CONSIDERED,APPLICANT Formally GiveS NOTICE OF APPEAL,
and Requests that the Court ,Per TEX.R.APP.PROC 29.5 change the DUE DATE from
8/2gy2015 to 9/2§72015.

::jgect:ully Submitted By
e

El ingt ,Pr Se
C T. TERRELL UNIT/- #1819234
1300 F.M.655(Brazoria.Co)
ROSHARON , TEXAS 77583
UNSWORN DECLARATION:

I,Inmate Peter John Ellington,TDCJ #:1819234,Incarcerated
in Brazoria County, Texas,-Declare Under Penalty Of Perjury,that the Above

Statemets are True and Correct, To the Best of His Knowledge and Belief //
. BY= @§z/A§j§¢m/¢?LJ/ZY//§

CERTIFICATE OF SERVICE PE R J HN ELLIN TON,PRO SE
I CERTIFY that a True and Correct COPY of the Foregoing APPEAL/REQUEST was
SERVED by lst Class Mail upon the Collin County District Attorney's Office on

_ July 27th,2015. BY:jQ@[ZL 77Z10§'

Peter John llington,pro Se

 

HABEAS cAsE #: w416-82711-09(HC)

“ '-V>